—Appeal from a judgment of the County Court of Madison County (DiStefano, J.), rendered November 10, 1998, which revoked defendant’s probation and imposed a sentence of imprisonment.
In July 1998, defendant was sentenced to, inter alia, five years’ probation as a result of his conviction of rape in the second degree. Notably, one of the conditions of defendant’s probation was that he participate in a sex offender treatment program and follow all treatment recommendations. Thereafter, a violation of probation petition was filed after defendant was discharged from his treatment program for failing to attend four out of the first six required sessions. Defendant ultimately pleaded guilty to violating a condition of his probation and County Court revoked defendant’s probation and resentenced him to a prison term of 2 to 6 years. Although de*623fendant challenges this sentence as being unduly harsh and excessive, our review of the record reveals no abuse of discretion on the part of County Court, nor do we find the existence of extraordinary circumstances warranting our intervention (see, People v Dalton, 247 AD2d 656).
Cardona, P. J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed.